OPINION OF THE COURT
Per Curiam.
Respondent Lloyd N. Merrill was admitted to the practice of law in New York by the First Judicial Department on March 31, 1969 under the name Lloyd Neal Merrill. At all times relevant herein, respondent has maintained an office for the practice of law within the First Judicial Department.
On or about June 13, 1994, the respondent pleaded guilty to scheme to defraud in the first degree (Penal Law § 190.65 [1] [b]), a felony, as a result of his misuse of money and property received from contractors and others, while serving as the board president of a cooperative in Manhattan. The respondent has not yet been sentenced.
The petitioner seeks an order striking the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he was automatically disbarred upon his conviction of a felony offense. The respondent admits the allegations in the petition, and concedes that pursuant to the Judiciary Law his name must be stricken from the roll of attorneys.
Since the respondent stands convicted of scheme to defraud in the first degree, a class "E” felony, he ceased to be an attorney by operation of law upon his conviction (Judiciary Law § 90 [4] [a]). Although the respondent has not yet been sentenced, the petition is not premature because a jury verdict, or plea, of guilty constitutes the conviction (CPL 1.20 [13]), which results in disbarment under the Judiciary Law. Accordingly, the petitioner’s motion is granted and the respondent’s name shall be removed from the roll of attorneys and counselors-at-law, forthwith.
Rosenberger, J. P., Wallach, Asch, Tom and Mazzarelli, JJ., concur.
Petition granted to the extent it seeks to strike respondent’s name from the roll of attorneys and counselors-at-law in the State of New York, and respondent’s name directed to be so stricken, effective October 10, 1995.